DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/12/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 was considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 08/19/2020. As directed by the amendment: Claims 1, 18, 21, and 54 have been amended, claims 4-5, 45-47, and 53 have been cancelled, and no new claims have been added. Thus, claims 1-3, 6-44 and 48-52, and 54-55 are presently pending in the application, claims 27-44 and 48-52 being withdrawn from consideration.


Response to Arguments
Applicant’s amendments with respect to claim 1 have been considered and overcome the previous 35 USC 102 rejection. Examiner used Genatempo to teach the end cap that is fastened to the tubular fitting when disconnected from the connector and to teach a peel-off seal attaced to the circumferential side face of the end cap (discussed more below). The connector is interpreted to be the containers instead of the spike member, the ports are interpreted to the first and second holders, and the end cap is interpreted to be Detail X (see below) in Bellotti.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 in line 8, “said first and said second port” should be replaced with “said first and said second ports”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Claim 6 depends on a canceled claim 5, so claim 6 is interpreted as depending on claim 1. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Claim 7 depends on a canceled claim 4, so claim 6 is interpreted as depending on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said closure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-14, 17, 26, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti  (4655753); in view of Genatempo (4440207).
a removable unit (housing (12), shuttle (56), and third holder (54); Fig.2) for an apparatus (base (14) and legs (25); Fig.2) for connecting and disconnecting a tubular fitting (tubing (44); Fig.7) to a connector (containers (38 and 40); Fig.7), comprising:  5- a body (housing (12) and bodies of shuttle (56) and third holder (54); Fig.1) having: a first port (first holder (48); Fig.2) and a second port (second holder (50)), wherein the first port (48) is configured for receiving an end cap (Detail X; see below) of the tubular fitting (44), and a connector holder (third holder (54)) being disposed between said first and said second port (the third holder (54) moves between the first (48) and second (50) holders as seen in Figs.4 and 5) and configured for accommodating insertion of the connector 10(Fig.7); wherein - said body (12) is configured to be connected to said apparatus (14 and 25) in a releasable fashion (the housing (12) is capable of being released from the apparatus (14 and 25)) such that the body is arranged in a housing of the apparatus (the body (12, 56, and 54) is arranged in the apparatus (14 and 25); Fig.1); and wherein the second port (50) forms a receptacle (the second port is a holder), and wherein the removable unit comprises an end cap (Detail X) arranged in the receptacle (Fig.7).
Bellotti does not appear to disclose the end cap is configured to be fastened to the tubular fitting to reseal the tubular fitting after disconnecting the tubular fitting from the connector and the receptacle being closed by a peel-off seal attached to a circumferential face side of the second port to enclose the end cap in the receptacle.
Genatempo teaches it was known in the art to have a protective cap (10; Fig.1) that is fully capable of being fastened (since the protective cap (10) has a gripping fins (12) that can be fastened to the hollow pointed end (43) of the spike member (42) of Bellotti. The pointed end (43) is hollow because fluid flows through it) to a tubular fitting to seal the fitting after being 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Genatempo to have an end cap that seals the tubular fitting after being disconnected from the connector and a peel-off seal attached to the circumferential face side of the end cap in order to prevent any contamination when the connector and the tubular fitting are disconnected.

    PNG
    media_image1.png
    219
    145
    media_image1.png
    Greyscale





Regarding Claim 2, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that said body comprises a latching means (rack (58); Fig.3) for connecting the body in a 15releasable fashion to said apparatus (the body is capable of being released from the apparatus (14 and 25), and the body is attached to the gears (60) of the apparatus (14 and 25) using rack (58)).
Regarding Claim 3, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the removable unit (16, 18, 20, 22, 54, and 56) is configured to be sterilized for allowing multiple uses, or wherein the removable unit is a disposable unit that is designed for one of: - a single use comprising unfastening an end cap from the 20tubular fitting, connecting the connector inserted into the connector holder to the tubular fitting, disconnecting the connector from the tubular fitting, and fastening an end cap received in the second port to the tubular fitting, - a finite number of uses (If desired, a source of ultraviolet radiation (not shown) may be placed within the interior cavity 24 of the device 10 to provide a sterilizing function; column 7, lines 34-36).
Regarding Claim 6, Bellotti as modified discloses all of the limitations claim 5 above.
Bellotti does not appear to disclose a flexible strip connected to the peel- off seal which strip comprises a free end section that forms a handle by means of which the peel-off seal can be peeled off the second port.
Genatempo teaches a peelable lid (20) that completely covers the protective cap (10). Genatempo does not explicitly teach that the peelable lid is peeled via a handle.
However, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the peel-off seal of modified Bellotti, since the changes of the peel-off seal involves only routine skill in the art. The motivation for having a handle would be facilitate peeling the seal, since the user would have a better grip of the seal.
Regarding Claim 7, Bellotti as modified discloses all of the limitations claim 4 above.
Bellotti does not appear to disclose a flexible member that carries an anti-bacterial agent located in the receptacle of the end cap.
Genatempo teaches it was known in the art to have a protective cap (10; Fig.1) with an absorbent material (24) that retains an antibacterial agent inside the protective cap (the absorbent material 24 is made of polyether-based polyurethane; column 3, lines 25-26) (Absorbent material 24 lines protective cap 10 and is fixedly attached to the inside of the protective cap; column 2, lines 66-68). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of 
Regarding Claim 8, Bellotti as modified discloses all of the limitations claim 4 above.
Bellotti does not appear to disclose the end cap comprises a disinfectant.
Genatempo teaches it was known in the art to have a protective cap (10) with an absorbent material (24) that retains an antibacterial agent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Genatempo to provide an end cap with a disinfectant in order to prevent contamination.
Regarding Claim 9, Bellotti as modified discloses 15the removable unit according to claim 1, and  further discloses characterized in that 20the body (12, 56, and 54 ) is configured to be connected to a movable carrier (60) of said apparatus (14 and 25) in a releasable fashion, wherein said carrier is movable with respect to the bottom of the housing of the apparatus so that the removable unit can be moved together with said carrier inside said housing (the housing (12) is released from the apparatus (14 and 25) and moved within the apparatus (14 and 25) via gears (60) and rack (58) when handle (64) is rotated).
Regarding Claim 10, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body (body of the third holder (54)) comprises a top side (the top side of the third holder is the bottom side; opposite to top side of the applicants).
Regarding Claim 13, Bellotti as modified discloses the removable unit according to claim 9, and further discloses characterized in that for establishing said releasable connection between the body (body of the shuttle (56)) and the carrier (60) , the body comprises two opposing internal surfaces wherein said internal surfaces face each other (two opposing surfaces where the mating racks (58) are located; Fig.3), and wherein a latching member (matting racks (58)) is provided on each internal surface for engaging with a complementary 10latching member (58) of the carrier (the mating racks (58) on the shuttle (56) mate with the gears (60) on the base (14)).

    PNG
    media_image2.png
    308
    320
    media_image2.png
    Greyscale
Regarding Claim 14, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body (body of the third holder (54)) comprises a front side wall (Detail A; see below) and an opposing back side wall (Detail B; see below).





Regarding Claim 17, Bellotti as modified discloses 5the removable unit according to claim 14, and further discloses characterized in that the removable unit comprises a protrusion protruding from the front side wall (opening at the front side wall (Detail A); Fig.3) and extending along the end region (region between the front (Detail A) and the back (Detail B) side walls) of the recess (Detail C) on the front side wall (Detail A), wherein said protrusion  is configured to prevent an inclination of the end section of the connector (42) with respect 10to an axial direction of the end section when said end section is inserted in said end region of the recess (the protrusion is fully capable of preventing an inclination of the end cap (Detail X) of the containers (38 and 40) when the containers and the pointed end (43) of the .
Regarding Claim 26, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in 15that the body comprises a material or is formed out of a material, which material is one of: polypropylene (PP); acrylonitrile butadiene styrene (ABS); a mixture of polycarbonate (PC) and acrylonitrile butadiene styrene (ABS) (The housing 12 can be made of various materials and formed by various means. For example, it can be formed of molded plastic parts. Alternately, it can be formed of machined metal parts, or a combination of metal or plastic parts; column 3, lines 21-25).
Regarding Claim 54, Bellotti as modified discloses all of the limitations claim 6 above.
Bellotti does not appear to disclose a handle that protrudes out of the housing to manually be peeled off from outside the housing.
Genatempo teaches a peelable lid (20) that completely covers the protective cap (10). Genatempo does not explicitly teach that the peelable lid is peeled via a handle that protrodues outward of the housing.
However, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the peel-off seal of modified Bellotti, since the changes of the peel-off seal involves only routine skill in the art. The motivation for having a handle would be facilitate peeling the seal, since the user would have a better grip of the seal.
Regarding Claim 55, Bellotti as modified discloses the removable unit according to claim 13, and further discloses wherein one of the latching members (58) is a latching nose (teeth of rack (58)) and the other latching member is a recess (gap between the teeth of the rack (58)).

Claims 1, 9, and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti  (4655753); in view of Genatempo (4440207) (alternate interpretation).
Regarding Claim 1, Bellotti discloses a removable unit (housing (12) and third holder (54); Fig.2) for an apparatus (base (14) and legs (25), and shuttle (56); Fig.2) for connecting and disconnecting a tubular fitting (tubing (44); Fig.7) to a connector (containers (38 and 40); Fig.7), comprising:  5- a body (housing (12) and body of third holder (54); Fig.1) having: a first port (first holder (48); Fig.2) and a second port (second holder (50)), wherein the first port (48) is configured for receiving an end cap (Detail X; see above) of the tubular fitting (44), and a connector holder (third holder (54)) being disposed between said first and said second port (the third holder (54) moves between the first (48) and second (50) holders as seen in Figs.4 and 5) and configured for accommodating insertion of the connector 10(Fig.7); wherein - said body (12) is configured to be connected to said apparatus (14 and 25) in a releasable fashion (the housing (12) is capable of being released from the apparatus (14 and 25)) such that the body is arranged in a housing of the apparatus (the body (12 and 54) is arranged in the apparatus (14 and 25); Fig.1); and wherein the second port (50) forms a receptacle (the second port is a holder), and wherein the removable unit comprises an end cap (Detail X) arranged in the receptacle (Fig.7).
Bellotti does not appear to disclose the end cap is configured to be fastened to the tubular fitting to reseal the tubular fitting after disconnecting the tubular fitting from the connector and the receptacle being closed by a peel-off seal attached to a circumferential face side of the second port to enclose the end cap in the receptacle.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Genatempo to have an end cap that seals the tubular fitting after being disconnected from the connector and a peel-off seal attached to the circumferential face side of the end cap in order to prevent any contamination when the connector and the tubular fitting are disconnected.
Regarding Claim 9, Bellotti as modified discloses 15the removable unit according to claim 1, and  further discloses characterized in that 20the body (12 and 54 ) is configured to be connected to a movable carrier (shuttle (56)) of said apparatus (14 and 25) in a releasable fashion, wherein said carrier is movable with respect to the bottom of the housing of the apparatus so that the removable unit can be moved together with said carrier inside said housing (the housing (12), shuttle 956), and the third holder (54) are all separate components that can be released from one another as seen in Fig.2).
Regarding Claim 11, Bellotti as modified discloses the removable unit according to claim 9, and further discloses characterized in that two through-holes (pivot pin (66; Fig.3) and the pin where the end of the torsion spring (70b) holds the third holder (54) as seen in Fig.5) are formed in the body on the top side which are each configured to receive an associated pin (screw (68) and torsion spring end (70b) as seen in Fig.3) protruding from said carrier 30when the body is connected to the carrier (the screw (68) and the torsion spring (70) protrude from the shuttle (56) when the device (10) is ready to use).

Claims 1, 10, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti  (4655753); in view of Genatempo (4440207) (alternate interpretation).
Regarding Claim 1, Bellotti discloses a removable unit (housing (12), shuttle (56), and third holder (54); Fig.2) for an apparatus (base (14) and legs (25); Fig.2) for connecting and disconnecting a tubular fitting (tubing (44); Fig.7) to a connector (containers (38 and 40); Fig.7), comprising:  5- a body (housing (12) and bodies of shuttle (56) and third holder (54); Fig.1) having: a first port (first holder (48); Fig.2) and a second port (second holder (50)), wherein the first port (48) is configured for receiving an end cap (Detail X; see above) of the tubular fitting (44), and a connector holder (third holder (54)) being disposed between said first and said second port (the third holder (54) moves between the first (48) and second (50) holders as seen in Figs.4 and 5) and configured for accommodating insertion of the connector 10(Fig.7); wherein - said body (12) is configured to be connected to said apparatus (14 and 25) in a releasable fashion (the housing (12) is capable of being released from the apparatus (14 and 25)) such that the body is arranged in a housing of the apparatus (the body (12, 56, and 54) is arranged in the apparatus (14 and 25); Fig.1); and wherein the second port (50) forms a receptacle (the second port is a holder), and wherein the removable unit comprises an end cap (Detail X) arranged in the receptacle (Fig.7).
Bellotti does not appear to disclose the end cap is configured to be fastened to the tubular fitting to reseal the tubular fitting after disconnecting the tubular fitting from the connector and 
Genatempo teaches it was known in the art to have a protective cap (10; Fig.1) that is fully capable of being fastened (since the protective cap (10) has a gripping fins (12) that can be fastened to the hollow pointed end (43) of the spike member (42) of Bellotti. The pointed end (43) is hollow because fluid flows through it) to a tubular fitting to seal the fitting after being disconnected from a connector. The protective cap (10) has s peelable lid (20) attached to the circumferential face side of the protective cap (Fig.1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Genatempo to have an end cap that seals the tubular fitting after being disconnected from the connector and a peel-off seal attached to the circumferential face side of the end cap in order to prevent any contamination when the connector and the tubular fitting are disconnected.
Regarding Claim 10, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body comprises a top side (the top side of the of side wall (16)).
Regarding Claim 12, Bellotti as modified discloses the removable unit according to claim 10, and further discloses characterized in that the top side (top side of side wall (16)) comprises a through-hole (opening in the first (48) and second (50) holders) which indicates the position of a frangible inline seal (diaphragm (46)) of a first conduit (lumen inside the end cap (Detail X) of the containers (38 and 40)) of the connector (38 and 40).

s 10, 15-16, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti  (4655753); in view of Genatempo (4440207) (alternate interpretation).
Regarding Claim 10, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body (body of the third holder (54)) comprises a top side (top side of the third holder (54)).
Regarding Claim 15, Bellotti as modified discloses the removable unit according to claim 10, and further discloses characterized in that the 15connector holder (54) comprises a  recess (Detail C; see above) for receiving the connector (the third holder (54) holds the spike member (42) that receives then end cap (Detail X) of containers (38 and 40); Fig.7), which recess (Detail C) is arranged on the top side (top side of the third holder (54)) and extends from the front side wall (Detail A) to a back side wall (Detail B) of the body (body of the third holder (54)).
Regarding Claim 16, Bellotti as modified discloses the removable unit according to claim 15, and further discloses characterized in that the recess (Detail C) comprises an end region (the end region that the region between the front side wall (Detail A) and the back side wall (Detail B)) extending from the front side wall (Detail A), 20which end region branches out into a first (Detail E; see above) and a second region (Detail F; see above) that extend from said end region to the back side wall, respectively, wherein said recess (Detail C) is configured to receive a connector (the third holder (54) holds the spike member (42) that receives then end cap (Detail X) of containers (38 and 40); Fig.7), which connector (38 and 40) comprises - at least one conduit (lumen inside the end cap (Detail X) of the containers (38 and 40)) , which is connected to an end section of 25the connector (the lumen inside the end cap (Detail X) is connected to the top end of the containers (38 and 40) as seen in Fig.7), via which end section the connector is configured to be connected to said tubular fitting (Fig.7), wherein the end region is configured to receive said end section of the connector (all the third holder (54) receives the end cop (Detail X) of the containers (38 and 40) when connected to the tubing (44); Fig.7), and wherein the second region (Detail F) is configured to receive said at least one conduit (the second region (Detail F) is fully capable of receiving a conduit of the end cap (Detail X) of the containers (38 and 40)), or  30- a first conduit and a second conduit, wherein the two conduits branch off from an end section of the connector, via which end section the connector is configured to be connected 38WO 2017/037144PCT/EP2016/070559 to said tubular fitting, wherein the end region is configured to receive said end section of the connector, and wherein the first region is configured to receive the first conduit, and wherein the second region is configured to receive the second conduit.

    PNG
    media_image3.png
    565
    595
    media_image3.png
    Greyscale







Regarding Claim 18, Bellotti as modified discloses the removable unit according to claims 10, and further discloses characterized in that the body comprises two holding members (Detail G; see above) arranged on the top side (top side of the third holder (54)) of the body (body of the third holder (54)), wherein each holding member (Detail G) is arranged on a 15side wall of the end region of the recess (Detail C) for holding the end section of the connector in the end region of the recess when said end section is arranged in said end region of the recess (the two holding members (Detail G) are located on opposite side walls of the region between the front (Detail A) and back (Detail B) side walls wherein the two holding members (Detail G) hold the end section of the containers when the end cap (Detail X) is connected to the spike member (42) of the tubing (44) as seen in Fig.7), wherein the side walls oppose one another (Fig.2), and wherein each holding member (Detail G) each comprise a free end (ends of the two holding members (Detail G) where spike (42) is not inserted), wherein the respective free end protrudes past the respective side wall (Detail H; see above) of the end region of the recess (Detail C) (Figs.3 and 7).
Regarding Claim 19, Bellotti as modified discloses the removable unit according to claim 16, and further discloses characterized in that the body (body of the third holder (54)) comprises two holding means (Detail G; see above), wherein each of said holding means (Detail G) forms a tooth structure (the holding means (Detail G) have a tooth structure as seen in Fig.1), and wherein the respective holding means (Detail G) protrudes from an associated sidewall (Detail H; see above) of the end region of the recess (Detail C), wherein said two sidewalls face each other (there are two opposite sidewalls (Detail H) on the body of the third holder (54)), and wherein said tooth structures are 25configured to prevent a movement of the end section of the connector in an axial direction (the axial direction is the dotted line ; see above) when said end section of the connector is arranged in said end region of the recess (Detail C) and a force pulls said end section in said axial direction (the holding means (Detail G) are fully capable of holding the end cap (Detail X) of the containers (38 and 40) when connected with the pointed end (43) of the spike member (42) in the axial direction (dotted line)).
the removable unit according to claim 16, and further discloses characterized in that the body comprises a holding member (Detail I; see above) comprising a curved edge (the holding members (Detail I) has curved edges as seen in Fig.3) arranged in the first region (is the back region, away from the front side wall (Detail A)) of the recess (Detail C) is configured to encompass the first conduit (lumen inside the end cap (Detail X) of the containers (38 and 40) that engages with the spike member (42) of tubing (44)) of the39WO 2017/037144PCT/EP2016/070559 connector when said first conduit is arranged in the first region of the recess (Fig.7), and/or wherein the body comprises a holding means comprising a curved edge arranged in the second region of the recess configured to tightly encompass the second conduit or said at least one conduit5 of the connector when said second conduit or said at least one conduit is arranged in the second region of the recess.
Bellotti does not explicitly disclose that the holding members tightly encompass the first conduit of the connector when the conduit is arranged in the first region of the recess.
However, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the holding member, since the changes of the holding member involves only routine skill in the art. The motivation for having a tighter holding member would be to have a more secured grip between the connector and the holding members.
Regarding Claim 22, Bellotti as modified discloses the removable unit according to claim 16, and further discloses characterized in that the body comprises a 25first and a second latching nose at the first region of the recess, wherein the respective latching nose is configured to engage an associated actuating member of the apparatus so as to hold the respective actuating member in a pressed position, and/or wherein the body (body of shuttle (56)) comprises a third latching nose (pin (74)) at the second 30region of the recess (the region , wherein said third latching nose (74) is configured to engage an associated actuating member (leaf spring (72)) of the apparatus so as to hold said actuating member in a pressed position (Figs.4-5).

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view of Genatempo (4440207) (alternate interpretation).
Regarding Claim 14, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body comprises a front side wall (side wall (16)) and an opposing back side wall (side wall (18)).
Regarding Claim 21, Bellotti as modified discloses the removable unit according to claim 14, and further discloses characterized in that the body comprises a holding member (Detail J; see below) comprising a curved edge (the holding members (Detail J) has curved edges as seen in Fig.3) arranged in the first region of the recess (recess of the holding members (Detail J)) at the back side wall (18)10 is configured to encompass the first conduit of the connector (lumen inside the end cap (Detail X) of the containers (38 and 40) that engages with the spike member (42) of tubing (44)) when said first conduit is arranged in the first region of the recess (Fig.7), wherein said holding member (Detail J) comprises a slot into which the first conduit can be pushed so that the first conduit is blocked (the lumen inside the ends cap that engages with the spike member (42) of the tubing can be pushed from the holding members (Detail I) that will cut fluid flow from the tubing (44), since it will be disconnected from the solution containers (38 and 40)), and/or wherein the body comprises a holding membercomprising a curved edge 15arranged in the second region of the recess at the back side wall configured to tightly encompass the second conduit or said at least one conduit of the connector when said second conduit or said at least one conduit is arranged in the second region of the recess, and wherein said holding member comprises a slot 20into which the second conduit or said at least one conduit can be pushed so that the second conduit or said at least one conduit is blocked.
Bellotti does not explicitly disclose that the holding members tightly encompass the first conduit of the connector when the conduit is arranged in the first region of the recess.
However, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the holding member, since the changes of the holding member involves only routine skill in the art. The motivation for having a tighter holding member would be to have a more secured grip between the connector and the holding members.

    PNG
    media_image4.png
    312
    389
    media_image4.png
    Greyscale





Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view of Genatempo (4440207) and Zanini (US 2015/0297814).
Regarding Claim 23, Bellotti as modified discloses all of the limitations claim 14 above.
Bellotti does not appear to disclose a drip pan that protrudes from the front side wall of the body below the end region of the recess and the first port to receive spilled fluid with detents to receive the spilled fluid.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Zanini to provide a drip pan on the front side of the body and under the first port in order to detect leakage to prevent fluid loss (the leak detector (11) is modified to be located on the side wall (16) under the first (48) and second (50) ports, the leak detector will be modified to be located below all the components inside the removable unit (16, 18, 20, 22, 56, and 54).
Regarding Claim 24, Bellotti as modified discloses all of the limitations claim 23 above.
Bellotti does not appear to disclose a drip pan with a centering means for receiving a guiding pin of the apparatus.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Zanini to provide a leak detector (11) connected to the hemodialysis therapy unit (100; Fig2) via recess (Detail M; see below) and a guiding pin (Detail N; see below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Zanini to provide a dip pan connected to the apparatus with a guiding pin and a recess in order to prevent leakage.

    PNG
    media_image5.png
    367
    533
    media_image5.png
    Greyscale



25 is rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view of Genatempo (4440207) and Childers (US 2009/0012448).
Regarding Claim 25, Bellotti as modified discloses all the limitations claim 1 above.
Bellotti does not appear to disclose the body comprises a material with a shore hardness in the range of 60A to 100A.
Childers teaches it was known in the art to have tube cap (44; Fig.4A) and tubing (43) made of silicone with (The tubing 43 and membrane port 45a may be made from PVC, and the tube cap 44 is preferably a relatively soft material, both the tubing and the tube cap steam are preferably steam sterilizable and steam permeable materials. Very soft silicone, with a shore A durometer reading of about 35 is preferred, although other materials, with a durometer from 50-100 may also be used; parag. [0057], lines 1-3). The tubing and caps are components inside the body, the body comprises the tubing and cap with a durometer from 50-100. The range 60-100 A is within the range 50-100.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Childers to have a body comprises a material with a shore hardness of 60-100 A in order for the components to be sterilized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783